                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                             Case No: 2:17-cv-63-FtM-38CM

DOUGLAS WINLAND, SHERRY
JEAN HETZ, NEWLINE
HOLDINGS, LLC, LARRY HART,
DABTLC5, LLC and STATE OF
FLORIDA,

            Defendants.


                                     ORDER

      This matter comes before the Court upon review of the United States’

Unopposed Motion for Confirmation of Sale and Distribution of Proceeds filed on

December 12, 2018. Doc. 59. Upon review and consideration of the motion and

attached submissions, and for good cause shown, the Court will grant the motion.

      ACCORDINGLY, it is

      ORDERED:

      1.    The United States’ Unopposed Motion for Confirmation of Sale and

Distribution of Proceeds (Doc. 59) is GRANTED. The sale of real property located

at 3510 NW 47th Street, Cape Coral, Florida 33993 (“the Property”) to Alan

Painchaud, of 3623 NW 43rd Avenue, Cape Coral, Florida 33993, for the sum of

$165,000.00, is confirmed.
      2.        In accordance with the Opinion and Order entered December 21, 2017

(Doc. 47), the Internal Revenue Service, through Sloane Wilkinson, a Property

Appraisal and Liquidation Specialist, is authorized and directed to issue a deed of

judicial sale conveying the Property to Alan Painchaud. See Doc. 47 at 5; Doc. 59 at

3; Doc. 59-1.

      3.        The Clerk is directed to distribute the proceeds of the sale deposited with

the registry of the Court (Docs. 56, 58) as follows:

                a.    The sum of $2,807.55 to the Internal Revenue Service, c/o Sloane

Wilkinson, Property Appraisal and Liquidation Specialist, 3340 Jaeckle Drive, 101,

Wilmington, North Carolina 28403, to be distributed by the IRS as set forth in the

Report of Judicial Sale (See Doc. 59-1 at 1-2);

                b.    The sum of $5,403.21 to the Lee County Tax Collector, Attn: Legal

Department, 2480 Thompson Street, P.O. Box 850, Fort Myers, Florida 33902-0850;

and

                c.    The remaining sales proceeds of $156,789.24, plus interest

accrued in the registry account, up to the amount of $1,200,293.19, to the United

States Department of Justice, Tax Division FLU, P.O. Box 310, Washington, DC

20044.




                                            -2-
        DONE and ORDERED in Fort Myers, Florida on this 17th day of December,

2018.




Copies:
Counsel of record




                                     -3-
